Opinion by
Mb. Justice Mos.chzisb:ee,
Mrs. Catherine Ann Byerly, widow, died June 26, 1914; the following day, the register admitted to probate a writing, alleged to be her will; this document, dated June 9, 1913, contains what is designated as the mark of the decedent. H. Albert Lauffer, the chief beneficiary and executor named in another testamentary writing, which also bears what purports to be the mark of Mrs. Byerly, appealed from the probate decree to the Orphans’ Court, claiming that the paper of June, 1913, was a forgery. At hearing, after the testimony was closed, the last mentioned tribunal, of its own motion, sent a precept to the Common Pleas for the trial of several issues of fact; these were determined and the result duly certified, showing findings and judgment against the validity of the document under attack. After this, the Orphans’ Court decreed that the order of the register “admitting the writing dated the 9th day of June,. 1913, to probate as the last will and testament of Catherine Ann Byerly, deceased,......be opened and...... vacated,” and that the paper in question “be set aside and stricken off the record, it not being the will of Catherine Ann Byerly.” This decree is appealed from by the *413executor and the beneficiaries designated in the alleged will; they also appeal from the judgment entered in the Common Pleas. The two appeals have been argued together, and will be so disposed of here.
The appellants contend, inter alia, that, since no request was made by any party in interest, the Orphans’ Court lacked power to send the issues involved to another tribunal, and that its action in so doing constitutes reversible error; further, that trial errors were committed in the Common Pleas which call for a reversal. It is unnecessary to the determination of this case, however, to pass upon the many interesting questions raised by these contentions; and, since our recent statute (Act of June 7, 1917, P. L. 415), revising and codifying the law of decedents’ estates, deals with the subjects in hand, discussion thereof, in ail probability, would serve no useful purpose in the future.
We say it is unnecessary to pass upon the questions concerning the right to send the issues to the Common Pleas, the form of such issues, and the course and conduct of the trial thereon, for in the opinion accompanying the decree setting aside the alleged will, the learned President Judge of the Orphans’ Court more than once states that he reached his decision, to the effect that the writing in question was a forgery, and not the will of Catherine Ann Byerly, from the evidence taken before him at the hearing in that court; and he there asserts that the findings of the jury in the Common Pleas served only to strengthen the conviction which he already had on the material questions involved. In other words, the final decree of the Orphans’ Court rests upon findings of fact sustained by evidence taken before that tribunal, and not upon the conclusions of the jury in the Common Pleas; hence, for all practical purposes, the case may be treated as though no precept for the trial of issues had gone out.
True, the learned counsel for appellants earnestly contend that, since the President Judge of the Orphans’ *414Court also specially presided at the trial in the Common Pleas, he must have been influenced by the latter proceedings ; but, in view of his certificate to the contrary, this contention presents a psychological proposition which we are not called upon to decide. We have examined the evidence and are not convinced of manifest error in the findings of fact; and we see no other matter which requires or would justify a reversal.
In Appeal No. 3, the assignments are all overruled and the decree affirmed. Appeal No. 4, is dismissed. Appellants are to pay the costs in each instance.